Electronically Filed
                                                                  Supreme Court
                                                                  SCWC-30330
                                                                  22-JUL-2011
                                                                  12:23 PM



                                  NO. SCWC-30330

               IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                        vs.

         SHAWN KALANI BROWN, Petitioner/Defendant-Appellant.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30330; CR. NO. 08-1-0746(4))

          ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                   (By: Duffy, J., for the court1)

               Petitioner/Defendant-Appellant Shawn Kalani Brown’s
application for writ of certiorari, filed on June 14, 2011, is
hereby rejected.
               DATED:     Honolulu, Hawai#i, July 22, 2011.

                                       FOR THE COURT:

                                       /s/ James E. Duffy, Jr.

                                       Associate Justice

Matthew S. Kohm
for petitioner/
defendant-appellant
on the application




     1
         Considered by:    Recktenwald, C.J., Nakayama, Acoba, Duffy, and
McKenna, JJ.